DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiners are very grateful for applicant’s attorneys’, Ben King’s and Annemarie Vicere’s, time in conducting the October 19, 2020 interview as well as the subsequent examiner-initiated interviews and wish to sincerely thank Attorneys King and Vicere therefor.

Response to Amendment
Applicant’s amendment filed November 23, 2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment has overcome the invocation of 35 U.S.C. 112(f) previously set forth in the August 21, 2020 Non Final Rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
applicant’s attorney, Ben King, on February 9, 2021, while authorization for correcting a typographical error at line 4 of claim 9 to read “layer” in place of “lay” was given in an interview with Attorney King on February 12, 2021. Examiner notes that the text of the remaining approved examiner’s amendment has been received by the examiner via e-mail from Attorney King and the authorized amendments are being set forth below.
The application has been amended as follows: 

Claim 1. (Currently Amended) A method comprising:
	applying a general network to a plurality of general question pairs encoded with a 		plurality of general vector embeddings to obtain a first set of losses, 			wherein the general network comprises a general feature layer and a 			shared feature layer;
	applying a target domain network to a plurality of domain specific question pairs 			encoded with a plurality of domain specific vector embeddings to obtain a 			second set of losses, wherein the target domain network comprises a 			domain specific feature layer and the shared feature layer;
	applying a domain distinguishing network to a set of domain specific questions 			and a set of general questions to obtain a third set of losses, 
		wherein the domain distinguishing network comprises a gradient reversal 				layer and the shared feature layer,
wherein the shared feature layer spans the general network, the target 				domain network, and the domain distinguishing network, and
		wherein the domain distinguishing network is configured to generate a set 				of gradients to train the target domain network based on the 					plurality of domain specific questions and the plurality of general 				questions;
	calculating a set of accumulated gradients from the first set of losses, the second 		set of losses, and the third set of losses; and
	updating a plurality of features according to the set of accumulated gradients to 			train the target domain network.

Claim 2. (Currently Amended) The method of claim 1, further comprising:
	applying [[a]] the general feature layer and a domain classification layer to a set 			of general questions to obtain a fourth set of losses,
	wherein calculating the set of accumulated gradients is further performed using 			the fourth set of losses.

Claim 3. (Currently Amended) The method of claim 1, further comprising:
	applying [[a]] the domain specific feature layer and a domain classification layer 			to a set of domain specific questions to obtain a fifth set of losses,
	wherein calculating the set of accumulated gradients is further performed using 			the fifth set of losses.




Claim 4. (Currently Amended) The method of claim 1, wherein applying the target domain network comprises:
	encoding a domain specific question to create a domain specific vector 				embedding, the domain specific question in the plurality of domain specific 		question pairs;
	applying [[a]] the domain specific feature layer and [[a]] the shared feature layer 			to the domain specific vector embedding to obtain an extracted feature set 		for the domain specific question;
	applying a matching layer to a plurality of extracted feature sets to obtain a set of 			results, the plurality of extracted feature sets comprising the extracted 			feature set; and
	determining a classification based on the set of results, the classification 				identifying whether the domain specific question is a duplicate.


Claim 7. (Currently Amended) The method of claim 1, wherein applying the general network comprises:
	encoding a general question to create a general vector embedding, the general 			question in the plurality of general question pairs;
the general feature layer and [[a]] the shared feature layer to the 			general vector embedding to obtain an extracted feature set for the 				general question;
	applying a matching layer to a plurality of extracted feature sets to obtain a set of 			results, the plurality of extracted feature sets comprising the extracted 			feature set; and
	determining a classification based on the set of results, the classification 				identifying whether the general question is a duplicate.

Claim 8. (Currently Amended) The method of claim 1, wherein applying the domain distinguishing network comprises:
	applying [[a]] the shared feature layer to a question in a training data to obtain 			an extracted feature set; and
	applying adversarial domain classification layer to the extracted feature set for 			the question to classify the question as a general question or a domain 			specific question.

Claim 9. (Currently Amended) The method of claim 1, further comprising:
	encoding a plurality of domain specific questions to create a plurality of domain 			specific vector embeddings;
	applying [[a]] the domain specific feature layer and a shared feature layer to the 			domain specific vector embeddings to obtain a plurality of extracted 			feature sets;

	aggregating the set of results to obtain an aggregated result;
	identifying a plurality of duplicates in the aggregated results; and
	performing an action based on the plurality of duplicates.

Claim 13. (Currently Amended) A non-transitory computer readable medium comprising computer readable program code for causing a computer system to perform operations, the operations comprising:
	applying a general network to a plurality of general question pairs encoded with a 		plurality of general vector embeddings to obtain a first set of losses, 			wherein the general network comprises a general feature layer and a 			shared feature layer;
	applying a target domain network to a plurality of domain specific question pairs 			encoded with a plurality of domain specific vector embeddings to obtain a 			second set of losses, wherein the target domain network comprises a 			domain specific feature layer and the shared feature layer;
	applying a domain distinguishing network to a set of domain specific questions 			and a set of general questions to obtain a third set of losses,
		wherein the domain distinguishing network comprises a gradient reversal 				layer and the shared feature layer,
		wherein the shared feature layer spans the general network, the target 				domain network, and the domain distinguishing network, and
wherein the domain distinguishing network is configured to generate a set 				of gradients to train the target domain network based on the 					plurality of domain specific questions and the plurality of general 				questions;
	calculating a set of accumulated gradients from the first set of losses, the second 		set of losses, and the third set of losses; and
	updating a plurality of features according to the set of accumulated gradients to 			train the target domain network.

Claim 14. (Currently Amended) The non-transitory computer readable medium of claim   13, further comprising:
	applying [[a]] the general feature layer and a domain classification layer to the set 		of general questions to obtain a fourth set of losses,
	wherein calculating the set of accumulated gradients is further performed using 			the fourth set of losses.

Claim 15. (Currently Amended) The non-transitory computer readable medium of claim 13, further comprising:
	applying [[a]] the domain specific feature layer and a domain classification layer 			to the set of domain specific questions to obtain a fifth set of losses,
	wherein calculating the set of accumulated gradients is further performed using 			the fifth set of losses.


Claim 16. (Currently Amended) The non-transitory computer readable medium of claim 13, wherein applying the target domain network comprises:
	encoding a domain specific question to create a domain specific vector 				embedding, the domain specific question in the plurality of domain specific 		question pairs;
	applying [[a]] the domain specific feature layer and [[a]] the shared feature layer 			to the domain specific vector embedding to obtain an extracted feature set 		for the domain specific question;
	applying a matching layer to a plurality of extracted feature sets to obtain a set of 			results, the plurality of extracted feature sets comprising the extracted 			feature set; and
	determining a classification based on the set of results, the classification 				identifying whether the domain specific question is a duplicate.

19. (Currently Amended) The non-transitory computer readable medium of claim 13, wherein applying the general network comprises:
	encoding a general question to create a general vector embedding, the general 			question in the plurality of general question pairs;
	applying [[a]] the general feature layer and [[a]] the shared feature layer to the 			general vector embedding to obtain an extracted feature set for the 				general question;

	determining a classification based on the set of results, the classification 				identifying whether the general question is a duplicate.


Claim 20. (Currently Amended) The non-transitory computer readable medium of claim 13, wherein applying the domain distinguishing network comprises:
	applying [[a]] the shared feature layer to a question in a training data to obtain an 			extracted feature set; and
	applying adversarial domain classification layer to the extracted feature set for 			the question to classify the question as a general question or a domain 			specific question.




	

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication US-20200026767-A1 to Chen for domain and specific word embeddings/encoding in a training model
	-US Pre-Grant Publication US-20180024968-A1 to Clinchant for domain and specific word embeddings/encoding in a training model
	-US Pre-Grant Publication US-20180341698-A1 to Wang for	domain and specific word embeddings/encoding in a training model
	-US Pre-Grant Publication US-20190080225-A1 to Agarwal for domain and specific word embeddings/encoding in a training model
	-US Pre-Grant Publication US-20180091457-A1 to Bakis for domain and specific word embeddings/encoding in a training model
	-US Pre-Grant Publication US-20170109355-A1 to Li for domain and specific word embeddings/encoding in a training model
	-US Patent No. US-10380259-B2 to Lee for domain and specific word embeddings/encoding in a training model
	-US Pre-Grant Publication US-20140201149-A1 to Wang for domain and specific word embeddings/encoding in a training model

	-US Patent No. US-8335771-B1 to Natanzon for domain and specific word embeddings/encoding in a training model

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157